Exhibit 10.5

 

Execution Version

 

FUSION ACQUISITION CORP.

375 Park Avenue, Suite 2607

New York, NY 10152

June 25, 2020

 

Fusion Sponsor LLC

375 Park Avenue, Suite 2607

New York, NY 10152

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among Fusion Acquisition Corp.
(the “Company”) and Fusion Sponsor LLC (the “Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the New York Stock Exchange (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1. The Sponsor shall make available, or cause to be made available, to the
Company, at 375 Park Avenue, Suite 2607, New York, NY 10152 (or any successor
location), office space and secretarial and administrative services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
the Sponsor $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

[Signature Page Follows]

 



 

 

  Very truly yours,       FUSION ACQUISITION CORP.       By: /s/ John James    
Name:   John James     Title: Chief Executive Officer

 

AGREED AND ACCEPTED BY:       FUSION SPONSOR LLC       By: /s/ John James    
Name:   John James     Title: Managing Member  

 

 

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 